



 
 
Exhibit 10.1
 
Chevron Corporation
Long-Term Incentive Plan Award
Non-Qualified Stock Options
chevronlogoa01.gif [chevronlogoa01.gif]

1.
NOTICE OF STOCK OPTION AWARD.

You have been granted an option to purchase Chevron Corporation Common Stock,
subject to the terms and conditions of the Long-Term Incentive Plan (“Plan”) and
this Award agreement. By accepting this Stock Option Award, you agree to all
terms and conditions of the Plan, its Rules, and any provisions within this
agreement. In the event of any conflict between the provisions of this agreement
and the terms of the Plan or Rules, the terms of the Plan and/or Rules shall
govern. Defined terms that are not defined herein shall have the meaning
ascribed to them in the Plan or Rules. For a copy of the plan documents, go to
the Executive Plans website, the Global Executive Plans website, or contact the
Executive Compensation Group at [email address] or [phone number].
1.1
NAME OF EMPLOYEE:

1.2
GRANT DATE:

1.3
NUMBER OF OPTIONS GRANTED:

1.4
EXERCISE PRICE PER SHARE:

1.5
VESTING SCHEDULE. Subject to the Participant’s continued service on each vesting
date, the Stock Option Award shall vest as follows:

(i)
One third (1/3) of the Stock Option Award shall vest on [DATE]

(ii)
One third (1/3) of the Stock Option Award shall vest on [DATE]

(iii)
The remaining one third (1/3) of the Stock Option Award shall vest on [DATE]



1.6
EXPIRATION DATE: Unless otherwise described herein and provided you remain
employed by the Corporation, your vested stock options may be exercised until
[DATE], the tenth anniversary of the Grant Date. If the expiration date falls on
a day that the New York Stock Exchange (NYSE) is closed, stock options may be
exercised only up until the last day that the NYSE is open immediately prior to
the Expiration Date.



2.
TERMS AND CONDITIONS OF STOCK OPTION AWARD.

2.1
EFFECT OF TERMINATION ON VESTING AND EXERCISE PERIOD. Termination of employment
impacts your Stock Option Award’s Vesting Schedule and Expiration Date.

a.
Termination in a Non-European Union Payroll Country

If you are on a non-European Union country’s payroll at Termination, your Stock
Option Award is affected as follows.
i.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you are at least age 65, have at least 90 points
(sum of age and service at Termination), or have retired due to Mandatory
Retirement, then one hundred percent (100%) of the Stock Option Award will vest
as of your date of Termination. The vested portion of your Stock Option Award
will be exercisable until the Expiration Date as described in Section 1.6.

ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are at least age 60 or have at least 75 points
(sum of age and service at Termination, then a portion of the Stock Option Award
will vest as follows: the vested portion of your Stock Option Award is
determined by multiplying the number of Stock Options granted by the number of
completed months from the Grant Date to your termination date, up to a maximum
of 36 months, divided by 36 months. The unvested portion of your Stock Option
Award will be forfeited as of your date of Termination. The vested portion of
your Stock Option Award will be exercisable until the earlier of the last day
that the NYSE is open that is no more than five years after your Termination
date or the Expiration Date as described in Section 1.6





--------------------------------------------------------------------------------





iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you are less than age 60 or have less than 75
points (sum of age and service at Termination), then the unvested portion of
your Stock Option Award will be forfeited as of your date of Termination. The
vested portion of your Stock Option Award will be exercisable until the earlier
of the last day that the NYSE is open that is no more than 180 days after your
termination date or the Expiration Date as described in Section 1.6.

iv.
One hundred percent (100%) of the Stock Option Award will vest if you Terminate
employment after a Change in Control and qualify for a Change in Control
severance pay program maintained by the Corporation. The vested portion of your
Stock Option Award will be exercisable until the Expiration Date as described in
Section 1.6.

b.
Termination in a European Union Payroll Country

If you are on a European Union country’s payroll at Termination, your Stock
Option Award is affected as follows.


i.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination, you have at least 30 years of service: Your Stock
Option Award will continue to vest according to the Vesting Schedule as
described under Section 1.5. The vested portion of your Stock Option Award will
be exercisable until the Expiration Date as described in Section 1.6.



ii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you have at least 25 years of service but less
than 30 years of service, then: the unvested Stock Options will be forfeited as
of your date of Termination. The vested portion of your Stock Option Award will
be exercisable until the earlier of, the last day that the NYSE is open that is
no more than five years after your Termination date or the Expiration Date as
described in Section 1.6.



iii.
If your employment Terminates on or after [DATE] of the year following the Grant
Date and if, upon Termination you have less than 25 years of service, then any
unvested Stock Options are forfeited as of your date of Termination. The vested
portion of your Stock Option Award will be exercisable until the earlier of the
last day that the NYSE is open that is no more than 180 days after your
termination date or, the Expiration Date as described in Section 1.6.



iv.
One hundred percent (100%) of the Stock Option Award will vest if you Terminate
employment after a Change in Control and qualify for a Change in Control
severance pay program maintained by the Corporation. The vested portion of your
Stock Option Award will be exercisable until the Expiration Date as described in
Section 1.6.



2.2
DISABILITY. For purposes of the Vesting Schedule and the Expiration Date of your
Stock Option Award, you are deemed to have Terminated upon the earlier of
twenty-nine (29) months after the commencement of long-term disability benefits
under a plan or program sponsored by the Corporation, or the date you fail to
qualify, or no longer qualify for such long-term disability benefits, provided
that you do not return to active employment with the Corporation at that time.

2.3
FAILURE TO EXERCISE. Unexercised Stock Option Awards will be forfeited upon the
market close of the NYSE on the Expiration Date of the Grant.

2.4
METHOD OF EXERCISE. You may exercise the vested portion of your Stock Option
Award in the following ways: (i) same day sale; (ii) sell-to-cover; (iii) cash
exercise; or (iv) stock swap. For more information, please refer to “Exercise
Choices and Examples” on the Executive Plans website or, if you are not subject
to U.S. taxation, “Exercise Choices and Examples” on the Global Executive Plans
website.

2.5
NO DEFERRAL. You may not defer payment of proceeds as a result of the exercise
of your Stock Option Award.

2.6
MISCONDUCT. Stock Option Awards may be forfeited for Misconduct as defined in
the Plan, and the Corporation may demand repayment of amounts received upon
exercise on or after the date of the Misconduct. See the terms of the Plan for
additional information.

2.7
TAXATION. You are responsible for all taxes with respect to the Stock Option
Award. The Corporation makes no guarantees regarding the tax treatment of your
Award and the tax consequences of Stock Option Awards vary, and depending on the
country’s laws that govern this Stock Option Award, taxation can be triggered
upon events such as the grant, vest, and/or exercise of such Stock Option Award.
Consult the prospectus or prospectus supplement and



Page 2

--------------------------------------------------------------------------------





your tax advisor for more information regarding the tax consequences of your
Stock Option Award. For a copy of the prospectus or prospectus supplement, go to
Executive Plans website or the Global Executive Plans website.
2.8
ADJUSTMENTS. In the event of any change in the outstanding shares of Common
Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, or other similar corporate change, the
number of stock options and the Exercise Price of the Stock Option Award under
this agreement shall be adjusted, as appropriate.

2.9
NON-TRANSFERABILITY OF AWARD. You are not permitted to sell, transfer, pledge,
assign or encumber this Stock Option Award during your lifetime. Notwithstanding
the foregoing, this Stock Option Award may be transferred or assigned after your
death to your beneficiary.

2.10
BENEFICIARY DESIGNATION. You may designate a beneficiary for your Stock Option
Award on the Benefit Connection website. Benefit Connection can be accessed on
the Chevron U.S. Benefits website [WEBSITE LINK]. Non-U.S. payroll employees may
download a Beneficiary Designation form from the Global Executive Plans website.

2.11
ABILITY TO SUBSTITUTE. The Management Compensation Committee shall have the
ability to substitute, without receiving participant permission, Stock
Appreciation Rights (SARs) paid only in stock for outstanding options; provided,
that the number of substituted SARs equals the number of shares underlying the
options and the Exercise Price of the SARs is equal to the Exercise Price of the
options.

2.12
NO RIGHT TO CONTINUED EMPLOYMENT. The granting of the Stock Option Award shall
impose no obligation on the Corporation or its affiliate to continue your
employment.

2.13
RIGHTS AS A STOCKHOLDER. You will have none of the rights of a stockholder of
the Corporation with respect to the Stock Option Award until shares of Common
Stock are received upon exercise, if applicable.

2.14
AMENDMENT. This Award agreement may not be altered, modified or amended except
by written instrument signed by both parties and in accordance with the terms of
the Plan.



Page 3